Counsel for the plaintiff: A factor, agent, or consignee ought to pursue the directions given by his principal with respect to the (273) goods committed to his care. If instructed to sell for ready money, or to sell generally, which is for ready money, he cannot sell upon credit without running the risk himself; if he fails to pay customs in a foreign port, he runs the risk of the forfeiture if any should ensue thereupon; if he attempts to transport goods prohibited to be exported, and his own Government should seize the goods, the loss is his own. 2 Mo., 100; Vide 3 P. Wil., 185, 187, 279; Cow., 255. *Page 213